         Case 1:19-cv-12564-MBB Document 1-4 Filed 12/23/19 Page 1 of 3
                                                                          U.S. Department of Homeland Security
                                                                          Washington, D.C. 20528



                                                                          Homeland
                                                                          Security
                                                                          Privacy Office, Mail Stop 0655
                                          June 21, 2019

SENT VIA E-MAIL TO: ALAFAILLE@ACLUM.ORG

Adriana Lafaille
American Civil Liberties Union
211 Congress Street
Boston, MA 02110

Re: 2019-HQFO-00885

Dear Ms. Lafaille:

This letters acknowledges receipt of your Freedom of Information Act (FOIA) request to the
Department of Homeland Security (DHS), Privacy Office, dated June 20, 2019, and received in
this office on June 21, 2019. You requested the following documents:

(1) All Homeland Security Investigations (HSI) memoranda, documentation, and/or reports
relating to an individual’s verified or suspected gang affiliation, whether addressed to an “Alien
File” or sent to any other agency or sub-agency, including the Immigration and Customs
Enforcement’s (ICE) Office of Chief Counsel (OCC), ICE Enforcement and Removal Operations
(ERO), the Boston Immigration Court, U.S. Citizenship and Immigration Services, Department
of Homeland Security (DHS) Office of Intelligence and Analysis, and the U.S. Attorney’s
Office. Please do not redact the zip code, country of origin, year of birth, or basis for gang
affiliation. This request is limited to memoranda, documentation or reports created or submitted
by HSI in Massachusetts between September 1, 2015 and the date of the search.

(2) All correspondence between HSI Special Agent Sean Connolly and DHS
Office of Intelligence and Analysis, ICE’s National Gang Unit, ICE OCC and/or ICE ERO. This
request is limited to correspondence between May 1, 2017 and October 31, 2017, and between
January 1, 2019 and the date of the search.

(3) All correspondence between HSI Special Agent Sean Connolly and the
Boston Police Department (BPD), Boston Regional Intelligence Center (BRIC), Chelsea Police
Department, Everett Police Department, Nantucket Police Department, New Bedford Police
Department, Pittsfield Police Department, Revere Police Department, the Massachusetts State
Police, and/or any school district employees in Massachusetts between September 1, 2015 and
the date of the search.

(4) All documents mentioning East Boston High School (EBHS), Chief Eric Weston, Lt.
Kenneth Badgett, Lt. James Giardina, Sgt. Gabriel Rosa and/or Officer Roy Ercolano, including
         Case 1:19-cv-12564-MBB Document 1-4 Filed 12/23/19 Page 2 of 3




communications with each of these individuals, between January 1, 2015 and the date of the
search.

(5) All documents mentioning the BPD-ICE Task Force or Boston Police Sergeant Detective
Gregory Gallagher, between January 1, 2015 and the date of the search.

(6) All communications with Boston Police Sergeant Detective Gregory Gallagher or another
member of the BPD-ICE task force between May 1, 2017 and October 31, 2017, and between
January 1, 2019 and the date of the search.

(7) All documents related to Operation Matador or any other enforcement operations targeting
gang members or associates in Massachusetts.

(8) All documents reflecting DHS Office of Intelligence and Analysis’ access to the BRIC’s
gang database and other databases containing information about the suspected gang affiliation of
Massachusetts individuals.

(9) All memoranda of understanding or other agreements pertaining to the sharing of intelligence
or information with state and local law enforcement in Massachusetts, including but not limited
to agreements with the Commonwealth Fusion Center, the Massachusetts State Police, BRIC,
and the Boston Police Department.

(10) Policy directives, internal memos, or other guidance, whether formal or informal, related to
the practices and procedures for screening individuals for possible gang involvement, including
but not limited to (a) unaccompanied minors; (b) nationals of Mexico, El Salvador, Honduras,
and/or Guatemala; (c) any other category of individual with cases pending before U.S.
Citizenship and Immigration Services or the Executive Office of Immigration Review.

(11) Any record documenting the number of DHS employees assigned to work at the
Commonwealth Fusion Center, the name of the component agency that employs each employee
(e.g. HSI, ERO, etc.), the employee’s job title, and/or the employee’s level or type of permission
to access databases containing information about alleged gang association.

(12) Any record documenting the number of DHS employees assigned to work at the BRIC, the
name of the component agency that employs each employee (e.g. HSI, ERO, etc.), the
employee’s job title, and/or the employee’s level of permission to access the Gang Assessment
Database and any other databases containing information about alleged gang association.

(13) Any record of the databases maintained by Massachusetts state or local entities that are
searchable or accessible by representatives of the Department of Homeland Security.

(14) Any document describing HSI or other DHS procedures pertaining to the verification of
information originating from state and local law enforcement, including field
interaction/observation/encounter (FOIE) or similar reports and gang designation determinations.
         Case 1:19-cv-12564-MBB Document 1-4 Filed 12/23/19 Page 3 of 3




Due to the subject matter of your request, I am transferring this request to the FOIA Officer for
I&A, and ICE. Please find their contact information below.

Office of Intelligence & Analysis (I&A)
U.S. Department of Homeland Security
Washington, D.C. 20528
FOIA Officer/Public Liaison: Brendan Henry
Phone: 202-447-3783
Fax: 202-612-1936
E-mail: I&AFOIA@hq.dhs.gov
I&A Website

United States Immigration & Customs Enforcement (ICE)
Freedom of Information Act Office
500 12th Street, SW, Stop 5009
Washington, D.C. 20536-5009
FOIA Officer: Catrina Pavlik-Keenan
FOIA Requester Service Center Contact: Fernando Pineiro
Phone: 866-633-1182
Fax: 202-732-4265
E-mail: ice-foia@dhs.gov
ICE Website

If you need to contact our office again about this matter, please refer to 2019-HQFO-00885.
You may contact this office at 1-866-431-0486 or 202-343-1743.

                                             Sincerely,



                                             James Holzer
                                             FOIA Program Specialist
